                        Case 17-12560-KJC       Doc 2870     Filed 10/24/18    Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         WOODBRIDGE GROUP OF COMPANIES,                       Case No. 17-12560 (KJC)
         LLC, et al.,
                                                              Jointly Administered
                             Debtors.


                              ORDER SCHEDULING OMNIBUS HEARING DATE

                  Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following omnibus

         hearing date in the above-captioned proceedings:


                         December 19, 2018, at 2:00 p.m. (ET)




                  Dated: October 24th, 2018
                  Wilmington, Delaware

                                                         KEVIN J. CAREY
01:22606781.9                                            UNITED STATES BANKRUPTCY JUDGE
